                         Exhibit A


Case 3:17-cv-00643-FDW-DCK Document 80-1 Filed 01/16/19 Page 1 of 6
                   IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DMSION
                         CIVIL NO. 3:17-cv-00643-FDW-DCK


ERIC KINSINGER and DENISE            )
KINSINGER,                           )
                                     )
            Plaintiffs,              )
                                     )
                                     )
                                     )                        DECLARATION OF
             vs.                     )                        WILLIAM H. WINN, JR.
                                     )
SMARTCORE, LLC;                      )
SMARTCORE ELECTRICAL, LLC;           )
SMARTCOREELECTRICAL                  )
SERVICES, LLC; SMARTCORE, LLC        )
 GROUP HEALTH BENEFIT PLAN;          )
JARED CRAFrON CROOK;                 )
STEVEN MATTHEW GOOD;                 )
WILLIAMH. WINN,JR.; STAR             )
MARKETING AND ADMINISTRATION, INC. )
d/b/a STARMARK, INC.; TRUSTMARK LIFE )
INSURANCE COMPANY; and TRUSTMARK )
INSURANCE COMPANY,                   )
                                     )
       Defendants.                   )
                                     )



         I, William H. Winn, Jr., make the following declaration pursuant to 28 U.S.C. §
 1746:

         1.     I am an individual defendant in this matter and a principal of co-
 Defendants SmartCore, LLC, SmartCore Electrical, LLC, SmartCore Electrical Services,
 LLC, the SmartCore, LLC Group Health Benefit Plan ("SmartCore Defendants"). I am
 over eighteen ( 18) years of age and my statements herein are based on personal
  knowledge.




  Case 3:17-cv-00643-FDW-DCK Document 80-1 Filed 01/16/19 Page 2 of 6
       2.               Denise Kinsinger did not properly submit a claim for benefits for the

coverage of her hysterectomy (the "Procedure") or any other medical procedure.
Specifically, Plaintiffs contacted Defendant Star Marketing and Administration, Inc.
("Starmark"), which was purporting to handle benefits administration for SmartCore,
LLC' s ("SmartCore") health plan, under which Denise Kinsinger had coverage through
her husband Eric (a SmartCore employee), and misrepresented the nature of her medical
condition. Specifically, Mrs. Kinsinger claimed that the Procedure was medically
necessary, when in fact it was elective and not medically necessary.

        3.              I am aware that Eric Kinsinger told the other principal of SmartCore,
 LLC, Matthew Good, that the Procedure was not medically necessary and was elective.

         4.              Based on the foregoing, I assumed that Starmark would deny coverage
  under SmartCore's health insurance plan (the "Plan") for the Procedure. Under the Plan
  and the agreement between Starmark and SmartCore, Starmark had full discretion as to
   whether to approve or deny benefits, and neither I, Matthew Good, nor any other
   SmartCore employee questioned Starmark's decisions regarding Plaintiffs.

             5.           In fact, the day before the Procedure, Eric Kinsinger told SmartCore
   contractors and employees Stephanie Good, Nathalie Dillahunt, and Jared Crook that he
   was aware from Starmark that the Procedure would not be covered. Based on this, I
   assumed that Mrs. Kinsinger would either elect not to have the Procedure, or she would
   submit it to her own health insurance carrier for coverage and payment.

              6.           I later learned that Starmark had "retroactively" cancelled its coverage
    under the Plan and in so doing, denied all pending claims under the Plan including
    Plaintiffs' claim.

               7·          Accordingly, I believe that at the time that Mrs. Kinsinger elected to have
     the Procedure, coverage under the Plan did not exist and SmartCore had no responsibility
      for payment for the Procedure.

                   8.       Starmark, not SmartCore, denied coverage for Mrs. Kinsinger's Procedure
      under the Plan., and had the ability to do so.

            Case 3:17-cv-00643-FDW-DCK Document 80-1 Filed 01/16/19 Page 3 of 6

                                                         ?
         9.      Eric Kinsinger quit his employment with SmartCore voluntarily.

         10.     In March of2016, after the Kinsingers' lawyer contacted SmartCore
 asking for information about Starmark's denial of the claim for the Procedure, Matthew
 Good and I authorized the sending of a letter to the Kinsingers asking for more
 information on the Procedure so that we could, if needed, revisit Starmark' s denial of the
 same. The Kinsingers never responded, and never challenged Starmark' s denial of
 coverage for the procedure until September of 2016, more than six months after the time
 to file an appeal of a denial of benefits under the Plan.

        11.     All employees including Eric Kinsinger had a copy of the Plan documents,
 and Starmark representatives told me that they had provided all employees with a copy of
the Plan documents. Additionally, SmartCore provided a copy of the Plan documents to
the Kinsingers by letter dated March 31, 2016.

        12.     On February 15, 2016, Eric Kinsinger sent me an e-mail in which he
acknowledged that Starmark had cancelled insurance coverage and denied coverage for
the Procedure. A copy of this e-mail is attached hereto as Exhibit 1.

        13.    In February of2018, I had a chance encounter with Plaintiff Eric
Kinsinger in person. Mr. Kinsinger apologized for the "trouble" he was causing with this
lawsuit and said that he had brought it in order to go after Starmark for Starmark's refusal
to approve benefits for Mrs. Kinsinger' s Procedure.


       I declare under penalty of perjury that the foregoing is true and correct.


       Executed on December I 7, 2018.



                                               -£?
                                        William H.   ~nn, Jr.



        Case 3:17-cv-00643-FDW-DCK Document 80-1 Filed 01/16/19 Page 4 of 6
                                    3
                       Exhibit A-1


Case 3:17-cv-00643-FDW-DCK Document 80-1 Filed 01/16/19 Page 5 of 6
privileged. This email is inte nded solely for the use of the individunl or entity name.ct on tlte message _If you are not the intended recipient, timt have received this
message in error. please immediately return by etm1il and then delete it.



             On Feb 15, 2016, at 11 :26 AM, Eric Kinsinger <eric.kinsinger(W,smartcore.com>
             wrote:

             I am very concerned at this point about the state of the medical benefits. I currently has
             a doctor's appointment scheduled for Denise tomorrow that is a procedure that would
             have been covered by the more expensive policy that I was paying for but was cancelled
             on 12/31/15 per the information I received from Starmark. At this point, I am beyond
             concerned about the surgery that Denise had and some appointments I have had ifthey
             are covered. I have had to pay out much more for prescriptions than I should have and
             now we have a gap in coverage due to an employee and employer agreement that was
             not withheld by my employer.

             You both know that I have jokingly has stated in the past I work here for the medical
             benefits but not having them at this point is creating a huge stress on myself and my
             family. The complete lack of communication about this and the knowledge that it might
             just be handled before anyone realizes is 100% unacceptable and completely unlawful
             including fraud and department of labor violations.

             We, the employees, of Smartcore need to know when this is going to be fixed, when the
             lines of communications are going to be open again and when as a company we can
             purchase supplies again without having to say oh wait we are on credit hold there still. I
             know this email is generated from me but I know I am not the only one feeling this way.

              ERIC KINSINGER
              DESIGN CONSULTANT
             SMARTCORE
              ' r i c. Iii11si11 !! er@sm r11·1<'Ore. co 111
             D 704 970 4911
             c 704 307 3746
             F 704 970 490 I
             www.smartcore.com


             <Scanned from a Xerox Multifunction Printer.pdf>




                                                                                        2

     Case 3:17-cv-00643-FDW-DCK Document 80-1 Filed 01/16/19 Page  6 of 6
                                                               000502/KINSINGER
